DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20  are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 13 and 19, for a system and method of directing a cochlear implant and loudspeaker to apply a first electrode-acoustic stimulation and determine a first evoked response that occurs with the patient in response to the first acoustic stimulation, detects a stapedius reflex is not triggered by determining that the first evoked response is within a predetermined threshold amount of the baseline evoked response level and directs the cochlear implant and the loudspeaker to apply a second electroacoustic stimulation event to the patient, determines a second evoked response level of a second evoked response that occurs within the patient in response to the second acoustic stimulation included in the second electro-acoustic stimulation event, and detects that the stapedius reflex within the patient is triggered by determining that the second evoked response level of the second evoked response is at least the predetermined threshold amount lower than the baseline evoked response level. has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1,13, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792